The opinion of the Court was by
Weston C. J.
The agreement upon which the plaintiff declares, was a contract for the sale of lands, of which a memorandum having been made in writing, and signed by the party, sought to be charged, there was a sufficient compliance with the requirements of the statute of frauds. But the common law requires, that such an agreement, to be binding, must have been made upon sufficient consideration. Such consideration need not be recited or set forth in the instrument, but it must exist in fact, proof of which is essential to its legal enforcement. Packard v. Richardson & als., 17 Mass. R. 122.
The counsel for the plaintiff insists, that the proof offered by him, was evidence of a sufficient consideration ; and he has cited a number of cases to support this position, some of which will be noticed. In Pillans & al. v. Van Mierop & al., 3 Burrow, 1663, Wilmot J. assumes, that the defendants, when they promised to accept the bill in question, did so, upon the strength of funds in their hands. And if this had been true in point of fact, it would doubtless have been a good consideration. In Stanley v. The Hotel Corporation, 13 Maine R. 51, the question of consideration was not raised, but whether the contract was completed, or rested merely in proposition. There was evidence however of certain stipulations of the plaintiff, which the jury must have found. The consideration in Burrell v. Trussell, 4 Taunton, 116, was a forbearance of the plaintiff, at the request of the defendant, to sell certain goods, which was a damage to the plaintiff. In Barstow v. Gray, 3 Geeenl. 409, the consideration was, the actual pur-*461cbase of wheat, upon ibe offer of the defendant, which was accepted by the plaintiff, and the transportation of the same from Halloivell to Boston, according to the terms of the offer. The promise in Getchell v. Jewett, 4 Greenl. 350, was based upon the actual conveyance of certain property by the plaintiff to the defendant. In Williams College v. Danforth, 12 Pick. 541, the plaintiffs became bound, by an assent to the terms of the agreement, by a formal vote entered upon their records. And in Atwood v. Cobb, 16 Mass. R. 227, there was parol evidence, that the plaintiff had agreed to buy, what the defendant had agreed to sell.
When the promise declared on was made, there was no consideration moving from the plaintiff. He was not bound, nor did he sustain any damage. .• If the defendant was bound, he was not only holden to sell for a certain price, but he was deprived for sixty days of the right to sell to others; and this without any stipulation whatever on the part of the plaintiff. It was a contract all on one side, without mutuality, quite as much so as that of Cooke v. Oxley, 3 T. R. 654, which failed upon this objection.

Exceptions overruled.